                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

CHARMAINE McCLINE,                         )
                                           )
                     Plaintiff,            )
                                           )
       v.                                  )       Case No. 18-CV-252-FHM
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
                                           )
                             Defendant.    )

                                  OPINION AND ORDER

       The Motion for Relief Pursuant to Fed. R. Civ. P. 60(b)(6) filed by Plaintiff’s counsel,

[Dkt. 20], is before the court for decision. The Commissioner failed to file a response within

the allotted time.

       In McGraw v. Barnhart, 450 F.3d 493, 496 (10th Cir. 2006), the Court ruled that

attorney fees are awardable under 42 U.S.C. § 406(b)(1) when the Social Security

Administration awards disability benefits to a claimant following a remand from the federal

court. In such a circumstance the authority of Fed. R. Civ. P. 60(b)(6) is employed to allow

counsel to seek fees under §406(b)(1) long after the usual fourteen days allotted by Fed.

R. Civ. P. 54(d)(2)(B)(I) for filing a motion for attorney fees has expired. McGraw, 450 F.3d

at 505.

       The court remanded this case to the Commissioner for further administrative action,

pursuant to sentence four of 42 U.S.C. § 405(g). The Commissioner issued a fully

favorable decision. Counsel’s motion for relief under Rule 60(b)(6) was filed less than a

week after the issuance of the decision. Counsel represents that, as of the date of filing

the instant motion, the Notice of Award containing the amount of past due benefits has not
been received. Consequently, the amount of the contingent attorney fee cannot be

ascertained. Counsel requests an order allowing the filing of the motion for 406(b) fees

within thirty days of receipt of the Notice of Award.

       The court finds that the instant motion was filed within a reasonable time of the

decision awarding benefits and that the request for additional time from receipt of the

Notice of Award in which to file a motion for fees under §406(b) is reasonable.

       The Motion for Relief Pursuant to Fed. R. Civ. P. 60(b)(6) is GRANTED, as follows:

a motion for an attorney fee award under §406(b), together with the required notice to

Plaintiff and statement concerning any objection thereto, may be filed within 60 days of the

Notice of Award.

       SO ORDERED this 18th day of March, 2020.




                                             2
